                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

J.T. SUTTON,

            Plaintiff,
                                            Civil Case No. 16-cv-10949
v.                                          Honorable Linda V. Parker

BLASIE GLENNIE, L. SCHUMACHER,
G. WILSON, HOPKINS,

          Defendants.
______________________/

 OPINION AND ORDER ADOPTING MAGISTRATE JUDGE’S REPORT
 AND RECOMMENDATION AND GRANTING IN PART AND DENYING
   IN PART DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

      This is a civil rights action brought pursuant to 42 U.S.C. § 1983. What

remains is Plaintiff’s claim that Defendants Geraldine Wilson and Arlinda Hopkins

violated Plaintiff’s Eight Amendment rights by failing to protect him from an

attack by a fellow prisoner. The matter has been assigned to Magistrate Judge

Stephanie Dawkins Davis for all pretrial proceedings pursuant to 28 U.S.C.

§ 636(b)(1)(A) and (B). (ECF No. 8.) On October 1, 2018, Defendants Wilson

and Hopkins filed a motion for summary judgment. (ECF No. 64.) Magistrate

Judge Davis issued a Report and Recommendation (“R&R”) on June 7, 2019,

recommending that the Court grant in part and deny in part Defendants’ motion.

(ECF No. 74.)
      Specifically, Magistrate Judge Davis concludes that there is a genuine issue

of material fact with regard to whether Defendant Wilson was deliberately

indifferent to a serious risk of harm to Plaintiff. Magistrate Judge Davis finds,

however, that Plaintiff’s claim for damages against Defendant Wilson in her

official capacity must be dismissed. With respect to Defendant Hopkins,

Magistrate Judge Davis finds no facts to support Plaintiff’s deliberate indifference

claim against her. Magistrate Judge Davis therefore recommends that the Court

grant summary judgment to Defendant Hopkins, but deny summary judgment to

Defendant Wilson except to the extent she is sued for damages in her official

capacity.

      At the conclusion of the R&R, Magistrate Judge Davis informs the parties of

their right to file objections within fourteen days of service. Magistrate Judge

Davis warns the parties that the “[f]ailure to file specific objections constitutes a

waiver of any further right of appeal.” (Id. at 34, citing Thomas v. Arn, 474 U.S.

140 (1985); Howard v. Sec’y of Health & Human Servs., 932 F.2d 505 (6th Cir.

1981).) Neither party filed objections to the R&R.

      The Court has carefully reviewed Magistrate Judge Davis’ June 7, 2019

R&R and concurs in her resolution of Defendants’ motion. Therefore, the Court is

adopting her recommendations.

      Accordingly,

                                           2
      IT IS ORDERED that Defendants’ motion for summary judgment (ECF

No. 64) is GRANTED IN PART AND DENIED IN PART in that Plaintiff’s

claims against Defendant Hopkins are DISMISSED WITH PREJUDICE and she

is DISMISSED AS A PARTY to this lawsuit and Plaintiff’s claims against

Defendant Wilson for damages in her official capacity, only, are DISMISSED

WITH PREJUDICE.

                                             s/ Linda V. Parker
                                             LINDA V. PARKER
                                             U.S. DISTRICT JUDGE


 Dated: July 12, 2019


I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, July 12, 2019, by electronic and/or
U.S. First Class mail.


                                             s/ R. Loury
                                             Case Manager




                                        3
